 



Exhibit 10.44
 
MEMORANDUM OF
OFFICE BUILDING LEASE
234 West Lake Street
Bloomingdale, Illinois 60108
 

     
Landlord:
  L.F.A.J.J. Partners, LLC
 
   
Tenant:
  Royal American Bank
 
   
Premises:
  Approximately 5,000 square feet above grade and 4,000 square feet basement at
234 West Lake Street, Bloomingdale, Illinois 60108
 
   
Term:
  August 1, 2006 to September 14, 2011, with two (2) five (5) year options
 
   
Base Rent:
  $18.00 per rentable square foot, per annum with three (3%) annual escalations
as provided.
 
   
Tenant Broker:
  None

1



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     This Lease Agreement is entered into as of August 17th, 2005 by and between
L.F.A.J.J. Partners, LLC, an Illinois Limited Liability Company (“Landlord”) and
Royal American Bank, an Illinois Banking Corporation (“Tenant”).
     A. The Landlord is in the process of constructing on the site located at
234 West Lake Street, Bloomingdale, Illinois, 60108 a single story building with
basement Landlord estimates that the building will be approximately 12,000
square feet. Landlord and Tenant desire to have the Tenant lease space in the
building;
     B. The Landlord will construct the Shell and Core of the Building, as
defined herein, and the Tenant shall construct their interior space with
reasonable approval by the Landlord; and,
     C. The Landlord agrees to compensate Tenant the sum of $50,000, pursuant to
the terms herein, as a Tenant improvement allowance, to assist with a portion of
the costs Tenant will incur in building out the Premises as a retail banking
operation as set forth herein.
     1. Premises
     In consideration of the base and additional Rent, and the provisions of
this Lease Agreement, Landlord hereby leases to Tenant, and Tenant hereby agrees
to lease that certain space consisting of 9,000 total rentable square feet
including 5,000 square feet above grade and 4,000 square feet below grade
basement space as identified on the preliminary floor plan prepared by Lucchese
Associates Architects, Ltd. attached hereto as Exhibit A (the “Premises”),
commonly known as 234 West Lake Street, Bloomingdale, Illinois 60108 (the
“Building”), said Building to be constructed by Landlord pursuant to the terms
of the Lease Agreement, Tenant shall have exclusive use of Tenant’s below-grade
basement space identified. Tenant’s proportionate share percentage of the total
rentable space in the Building (“Pro-rata Share”) shall be calculated by
dividing the rentable area of the Premises that is above grade (5,000 square
feet) by the total above grade rentable area of the Building (approximately
12,000 square feet).
     2. Term
     (a). Initial Term. The initial term of this Lease shall commence on
August 1, 2006, (the “Commencement Date”), and end on September 14, 2011, (the
“Expiration Date”), unless sooner terminated as otherwise provided in this
Lease. The term of this Lease may be extended pursuant to Section 2(b)).
     (b) Renewal Options. Tenant shall have two (2) separate renewal rights,
each exercisable by sending written notice thereof to Landlord at least six
(6) months prior to the expiration of the original five year term of this Lease
or any renewal term and provided that Tenant shall not be in material default
under this Lease, to extend this Lease for an additional term of five years each
(for a total renewal period not exceeding an aggregate of ten (10) years), upon
all of the terms, covenants and conditions contained in this Lease, including
continuation of the three (3%)

2



--------------------------------------------------------------------------------



 



percent annual base rent escalations from the last applicable lease year. Upon
exercise by Tenant of a renewal option, the term of the Lease shall be extended
for a five (5) year period, and the number of renewal options then remaining
available to Tenant shall be reduced accordingly.
     3. Base Rent
     Tenant shall pay to L.F.A.J.J. Partners, LLC at 734 North Wells Street,
Chicago, Illinois 60610, a minimum rent during the term (base rent) in the
amounts set forth in the following schedule:

                  LEASE TERM   ANNUAL BASE RENT     MONTHLY INSTALLMENT  
8/1/2006 - 9/14/2007
  $ 90,000.00     $ 7,500.00  
9/15/2007 -9/14/2008
  $ 92,700.00     $ 7,725.00  
9/15/2008 -9/14/2009
  $ 95,481.00     $ 7,956.75  
9/15/2009 -9/14/2010
  $ 98,345.43     $ 8,195.45  
9/15/2010 -9/14/2011
  $ 101,295.79     $ 8,441.31  
First year of Renewal Option with annual increases of three (3%) percent per
annum thereafter
  $ 104,334.66     $ 8,694.55  

Each installment being payable in advance promptly on the 1st day of each month,
without any abatement, set off, or deduction or further demand whatsoever,
except that Tenant, at the time of execution of this lease, shall pay the
installment due for the first full month of the term and for any initial
fractional month of the term. The covenant to pay rent shall be independent of
every other covenant in this lease. If the term commences other than on the
first day of a month or ends other than on the last day of the month, the base
rent for that month shall be prorated. This base rent is payable in addition to
any additional rent that Tenant may be required to pay under other provisions of
this lease. Tenant shall pay a late charge of five (5%) percent of any rental
payment made more than ten (10) days after the due date to compensate Landlord
for administrative and collection costs that Tenant agrees Landlord will incur
by failure of Tenant to pay its rent in a timely manner.
     4. Taxes
     It is understood that the base rent does not include the Tenant’s Pro-Rata
Share of real estate taxes on the Building.
     Tenant agrees to promptly pay, as additional rent, Tenant’s Pro-Rata Share
of real estate taxes or special assessments assessed or incurred that shall be
due for the Building. Said taxes or assessments shall constitute an actionable
debt against Tenant who shall be liable for this debt as additional rent. Tenant
further agrees to indemnify and hold Landlord harmless from any special

3



--------------------------------------------------------------------------------



 



assessment, real estate, or leasehold tax lawfully imposed with respect to the
Premises or this Lease by reason of the use or activities conducted on the
Premises by Tenant
     “Taxes” shall also include all installments of real estate taxes and
special assessments that are required to be paid during any year of the lease
term.
     Tenant specifically agrees and understands that in order to assure the
proper presentation of any argument for a reduction in the assessed valuation of
the Tenant’s Premises, all contact, correspondence, and any other communication
with the assessing officials of DuPage County shall be made exclusively by the
Landlord and the Landlord’s designated counsel or agents. The determination of
whether the Landlord shall proceed with action seeking the reduction in the
assessed valuation of the Tenant’s Premises is required shall be at the sole
discretion of the Landlord and its designated legal counsel Tenant agrees
further to cooperate with Landlord and Landlord’s designated real estate tax
counsel in all efforts to obtain a reduction in the assessed valuation of the
Building.
     5. Expenses and Utilities
     It is understood that the base rent does not include the Tenant’s Pro-Rata
Share of Expenses on the Building and the parking lot. Tenant shall pay, as
additional rent, its Pro-Rata Share of these Expenses. “Expenses” as used herein
shall mean and include those expenses paid or incurred by Landlord for
maintaining and operating the Building parking lot and surrounding landscaping,
snow and ice removal or any other expense or charge required in connection with
those functions. Tenant shall not be responsible for capital improvement with
respect to the Building including, but not limited to, roof repair,
tuckpointing, gutter replacement, and parking lot resurfacing.
     Tenant shall pay, as additional rent direct to the applicable utility
company if metered separately or directly to Landlord if needed, all charges
incurred for utility services furnished to the Premises including, without
limitation, gas, electricity (including all electricity for exterior signage),
water, sanitary sewer, storm sewer, and telephone. It is understood that Tenant
shall be solely responsible for the installation, maintenance, insurance and
replacement of all exterior illuminated signage, telephone, security, plumbing,
heating, ventilation and cooling equipment utilized by the Tenant.
     6. Tenant Insurance
     (a) The Tenant shall pay, as additional rent, its Pro Rata Share in the
Fire and Special Form Extended Coverage Insurance, and Plate Glass Insurance
covering the Total Premises, and the Commercial General Liability Insurance
covering the Landlord, and Loss of Rents Insurance on the Total Premises, and
any other insurance required by Landlord’s mortgage lender. Such additional
insurance shall be paid as additional rent hereunder in one lump sum within
thirty (30) days after Landlord’s demand therefor. If this Lease shall be in
effect for less than a full insurance premium year, the Tenant shall pay a
pro-rata share of the increased insurance based upon the number of months or
parts thereof that this Lease is in effect. All required insurance shall be
procured by the Landlord under master policies covering the Total Premises.

4



--------------------------------------------------------------------------------



 



     (b) The Tenant will not do anything in or about the Leased Premises that
will contravene or affect any policy of insurance against loss by fire or other
hazards, including, but not limited to, public liability and commercial general
liability now existing or which the Landlord may hereafter place thereon, or
that will prevent Landlord from procuring such policies in companies acceptable
to Landlord. Tenant will do everything reasonably possible, and consistent with,
the conduct of Tenant’s business, as above limited, to obtain the greatest
possible reduction in the insurance rates on the Leased Premises, or for the
Total Premises.
     (c) The Tenant further agrees to pay, as part of and in addition to the
next due monthly rental any increase in the premium of any insurance on the
Leased Premises (or, if the Leased Premises are a part of a building, then any
increase in the premium of any insurance on said Total Premises) caused by the
occupancy of the Tenant, the nature of the business carried on by the Tenant, in
the Leased Premises, or otherwise resulting from any act or omission of the
Tenant, its agents, servants, employees or customers.
     (d) The Tenant shall, at the Tenant’s sole cost and expense, keep and
maintain such insurance coverage as it may from time-to-time choose against loss
or damage to its fixtures, equipment, inventory, and other personal property in
and about the Leased Premises, including, without limitation, damage from
leakage or malfunction of the roof, sprinkler systems, pipes and ducts,
malfunction of any heating ventilating or air conditioning equipment, and
against incidental or consequential damages relating to any business
interruption.
     (e) The Tenant shall maintain public liability and commercial general
liability insurance for the death or injury to persons or damage to the property
of third parties with limits of not less than TWO MILLION ($2,000,000) DOLLARS
per person, per occurrence, and in the aggregate, AND A FIVE MILLION
($5,000,000) DOLLARS COMMERCIAL UMBRELLA LIABILITY INSURANCE POLICY. The
Tenant’s insurance as set forth herein shall be primary and non contributory.
Tenant’s insurance carrier must be A.M. Bests rated A- or better and be
acceptable to the Landlord. Tenant shall instruct Tenant’s insurance carrier to
add Landlord and its agents as an additional insured(s) to the Tenant’s
commercial general liability policy on a primary, non-contributory basis and to
deliver executed certificates of insurance and policy endorsements to Landlord.
Tenant shall also add a waiver of subrogation in favor of the Landlord to the
Tenant’s workers compensation policy. Landlord’s failure to strictly enforce any
provision contained herein in any specific instance does not constitute a waiver
of Landlord’s rights or remedies, all of which are expressly reserved.
     (f) Except for gross negligence and intentional acts or omissions, the
Landlord and the Tenant and all parties claiming under them hereby mutually
release and discharge each other from all claims and liabilities arising under
or caused by any hazard or risk, or casualty on, about or with respect to the
Leased Premises or the Total Premises, regardless of the cause of such damage or
loss.
     (g) All policies concerning property damage or casualty insurance
maintained by the Landlord shall contain a waiver of subrogation against the
Tenant. All policies of insurance maintained by the Tenant with respect to the
Premises, the contents thereof, or public liability with respect thereto, shall
list the Landlord as a named or additional insured and contain a waiver of

5



--------------------------------------------------------------------------------



 



subrogation of any right against the Landlord. All such policies, to the extent
reasonably obtainable, shall contain a provision that the same may not be
cancelled without giving Landlord at least thirty (30) days prior written
notice. In addition, such policies or certificates evidencing that such policies
are in effect, shall be delivered to Landlord at the commencement of the term
hereof and renewals shall be delivered at least thirty (30) days prior to the
expiration or cancellation of any such policy.
     7. Outside and Common Area
     The Tenant further covenants and agrees not to put any items on the
sidewalk or parking lot in the front, rear, or sides of said Building or block
said sidewalk, and not to do anything that directly or indirectly impair any of
the rights of ingress or egress or of light from any other tenant of the
Landlord or do anything which will, in any way, change the uniform and general
design of any property of the Landlord of which the Leased Premises constitute a
part or unit.
     8. Security Deposit
     Tenant agrees to deposit with Landlord, upon execution of this Lease, the
sum of $15,000.00 dollars as security (“Security”) for the full and faithful
performance by Tenant of this Lease if Tenant defaults under this Lease
including, but not limited to, payment of Tenant’s Base Rent, Pro-Rata Share
Expense or tax. Landlord may use, apply or retain the whole or any part of the
Security for the payment of such Base Rent, Pro-Rata Share Expense or tax in
default or for any other sum which Landlord may expend or be required to expend
by reason of the default of Tenant. If any of the Security shall be so used,
applied or retained by Landlord, Tenant shall pay Landlord, within thirty
(30) days, such additional sum as may be necessary to restore the Security to
the stated amount. If Tenant shall fully and faithfully comply with this Lease,
the Security, or any balance thereof, shall be returned to Tenant after the
later date of the following: (a) the expiration of the Lease; (b) the removal of
Tenant from the Premises; and, (c) the surrender of the Premises by Tenant to
Landlord in accordance with this Lease. Tenant shall not be entitled to any
interest on the Security.
     9. Condition of the Premises on Tenant’s Taking Possession
     The Premises shall be leased in an “as is” condition pursuant to Exhibit
“A”. Tenant’s taking possession of any portion of the Premises shall be
conclusive evidence that the Premises were in good order and satisfactory
condition when Tenant took possession and that all work to be done on the
Premises pursuant to the terms of this lease, if any, has been completed in
accordance with the terms of this lease and to Tenant’s satisfaction, subject to
a “punchlist” of items requiring completion or repair prepared by the parties
prior to the Tenant taking possession of the Premises. No promise of Landlord to
alter, remodel, remove, improve, redecorate, or clean the Premises or the
Building and no representation respecting the condition of the Premises or the
Building have been made by Landlord to Tenant, unless the same is expressly
stated herein or made a part hereof.

6



--------------------------------------------------------------------------------



 



     10. Delivery of Possession; Improvements To be Made by Landlord Prior to
the Beginning of the Term
     a. Construction of the Building Shell and Core. As of the date of this
Lease, the Building in which the Premises are to be located is not completed.
Landlord agrees at its sole cost and expense to complete the Shell and Core (as
defined below) of the Building substantially in accordance with those
preliminary floor plan and specifications (“Building Plans”) prepared by
Lucchese Associates Architects, Ltd., 512 West Van Buren, Elmhurst, Illinois, as
described in Exhibit A attached hereto, subject to Landlord’s right to modify,
change, amplify, or amend the Building Plans without the consent or approval of
Tenant except as provided below in section 10(d).
     b. Completion of the Shell and Core. The term “Shell and Core” means that
portion of the construction of the Building specifically described in the
Building Plans. The term “complete,” as it relates to the Shell and Core, means
that (i) the structure (steel and concrete erection) of the Building will be
completed and will incorporate any modifications to Building Plans agreed to by
Landlord to accommodate Tenant; (ii) the Building will be enclosed with
permanent finish exterior materials and waterproofed; (iii) all utility and
service lines (including fire sprinkler mains and risers) and equipment related
to them will be brought to the floor on which the Premises are located and
extended to a point at which the demising walls of the Premises will be located
and that the lines will be in good operating condition; (iv) the rough-in
utilities required for Tenant to install its bathroom(s), heating, ventilating,
electrical, and air conditioning system will be provided for Tenant’s use.
Tenant shall be solely responsible for all costs and expenses incurred in
completing the build out of the Premises.
     Landlord shall be deemed to have “substantially completed” the work for
purposes of this Lease if Landlord has caused all of the work to be completed
substantially, except for so-called “punchlist items”, e.g., minor details of
construction or mechanical adjustments that do not substantially interfere with
Tenant’s ability to complete any improvements to the Premises to be made by
Tenant for occupancy or which affect Tenant’s ability to occupy the premises. If
there is any dispute as to whether Landlord has substantially completed the
work, the good-faith decision of an architect selected by mutual agreement of
Tenant and Landlord shall be final and binding on the parties. Should the Tenant
and Landlord fail to agree upon the selection of an architect, the matter shall
be arbitrated by an arbitrator selected pursuant to the rules of the American
Arbitration Association.
     Any one or more of the following shall be conclusive evidence binding on
the Tenant that the Building Shell and Core are complete: (1) the Tenant taking
possession of the Premises to begin Tenant’s buildout; or (2) the issuance of an
occupancy certificate for the Building from the Village of Bloomingdale.
     c. No Landlord Liability. Landlord shall not be subject to any liability,
except as set forth in paragraph 11(a) below, if Landlord shall be unable to
give Tenant possession of the Premises on the Commencement Date because the
Building Shell and Core have not been sufficiently completed to make the
Premises ready for occupancy because the work set forth in Exhibit A has not
been completed for any reason. Under such circumstances (and provided that
Tenant has in no way caused or contributed to such circumstances), the rent
payable shall not

7



--------------------------------------------------------------------------------



 



commence until possession of the Premises is given to Tenant or the Premises are
available for Tenant to begin its buildout. However, the failure to give
possession on the Commencement Date shall in no way (i) affect the validity of
this lease or the obligations of Tenant under this lease or (ii) be construed to
extend the term of this lease.
     d. Building Plans. The Tenant has reviewed and approved the Building Plans
attached hereto as Exhibit A. Tenant shall have the limited right to approve and
consent to any modifications to the Building Plans that seek to modify or alter
the property elevations, Tenant entrance, the layout of the Premises, the number
and layout of the Building’s washroom facilities, and Tenant parking. Such right
to approve and consent shall not be unreasonably withheld or delayed by the
Tenant.
     11. Tenant Improvements and Buildout
     a. Tenant shall begin buildout of its Premises on or before August 1, 2006.
If Landlord if unable to complete the Core and Shell in time for Tenant buildout
prior to August 1, 2006, Landlord agrees to compensate Tenant in the amount of
$10,000.00 per month for expenses related to their existing tenancy, or portion
thereof, on the first day of each month, until possession of the Premises are
accepted by the Tenant for Tenant’s buildout.
     b. Tenant shall not make any alterations, replacement, improvement, removal
or additions (collectively an “alteration”) to the Premises without Landlord’s
advance written consent, which will not be unreasonably withheld, in each and
every instance having been first obtained. Landlord’s refusal to give consent
shall be conclusive. If Landlord consents to any alteration, before commencement
of the work or delivery of any materials onto the Premises or into the Building,
Tenant shall furnish to Landlord for approval plans and specifications and
permits necessary for those alterations. Landlord may impose further conditions
to any alteration as appropriate, including, without limitation, requiring
Tenant to furnish Landlord with security for the payment of all costs to be
incurred in connection with that work. Additionally, any and all contractors or
sub-contractors must be approved by the Landlord. Approval of Tenant’s
contractors or subcontractors by the Landlord shall not be unreasonably
withheld.
     c. All alterations shall be performed at Tenant’s sole risk,
responsibility, and cost. All work and materials shall be of first-class quality
and shall be performed in a manner and at such times as to cause no delay in
work being performed by Landlord in the Premises or elsewhere in the Building.
The work and materials shall comply in all respects with the requirements of all
rules, regulations, and codes of all governmental bodies and departments having
jurisdiction over the Premises and with the terms and conditions of all
insurance coverage applicable to the Premises and the Building.
     d. Tenant shall permit Landlord to supervise construction operations in
connection with alterations or additions, at Landlord’s request, provided that
Landlord shall have no duty to so supervise. All alterations to the Premises,
shall without compensation to Tenant become Landlord’s property and shall,
unless Landlord requests their removal, be relinquished to Landlord in good
condition, ordinary wear excepted, at the termination of this lease by lapse of
time or otherwise.

8



--------------------------------------------------------------------------------



 



     e. Tenant agrees to indemnify, defend, and hold Landlord harmless of, from,
and against any and all liabilities, costs, and expenses of every kind and
description (including, but not limited to, attorneys’ fees and expenses) that
may arise out of any alteration. Tenant shall furnish Landlord with certificates
of insurance from all contractors performing labor or furnishing materials in
connection with any additions or alterations, insuring Landlord against any and
all liabilities that may arise out of or be connected in any way with those
additions or alterations. Additionally, Landlord shall be an additional insured
on any insurance obtained for Tenant build-out or work on the Premises. Tenant
shall not permit any mechanic’s lien to be filed against the Premises, or any
part thereof, arising out of any alteration performed by or on behalf of Tenant.
Tenant shall not permit any mechanic’s lien to be filed against the Premises, or
any part thereof, arising out of any alteration performed on behalf of Tenant,
except for such mechanic’s lien contested by Tenant in good faith and for which
Tenant has provided Landlord reasonable security, including but not limited to a
bond or title indemnity in such amount and form, and issued by a bond or
title-insuring company, as may be satisfactory to Landlord, in its reasonable
discretion.
     f. Tenant shall pay the entire cost of the alteration. Tenant shall
promptly pay to Landlord or to the pre-approved contractors, as the case may be,
when due, the cost of all work and also the cost of any restoration of the
Premises made necessary by such work. Tenant shall furnish Landlord with
contractors and subcontractors affidavits and full and final waivers of lien and
receipted bills, covering all labor and materials expended and used, all in form
and substance satisfactory to Landlord.
     g. At completion of Tenant’s buildout, Tenant’s occupancy of the Premises
and Tenant providing Landlord with contractors and subcontractors affidavits and
full and final waivers of lien and receipted bills, covering all labor and
materials expended and used, all in form and substance satisfactory to Landlord
in its reasonable discretion, Landlord shall provide Tenant the lump sum of
$50,000 as full and final compensation and abatement as a result of Tenant
completing the buildout of the Premises.
     h. Tenant shall be solely responsible for the installation, maintenance,
repair and replacement of all mechanical systems utilized by Tenant in the
Premises including all security systems, heating, ventilation, air-conditioning,
telephone and other related systems solely utilized by Tenant.
     i. Tenant shall be granted exclusive use of all signage on the Property
utilizing the Tenant’s desired logo and specifications, all subject to approval
by the Village of Bloomingdale. Landlord shall cooperate with the Tenant to
obtain illuminated signage at the Lake Street entrance to the Building.
     12. Occupancy Prior to Beginning of the Lease Term
     If Tenant occupies the Premises prior to the beginning of the lease term
(which Tenant may do only with Landlord’s prior written consent), all the
provisions of this lease shall be in full force and effect as of the date of
that occupancy. Rent for any period prior to the beginning of the lease term
shall be fixed by agreement between Landlord and Tenant or, in the absence of
any agreement,

9



--------------------------------------------------------------------------------



 



at the rent set forth in this lease for the beginning of the lease term. Early
possession shall not be deemed to accelerate the stated termination date of this
lease.
     13. Security of Premises
     Tenant agrees to be solely responsible for all security of the Premises,
exterior doors, and ATM machines and agrees to hold Landlord and its members,
employees and agents harmless for any damage, theft or liability incurred by
Tenant as a result of any incident of a breach or failed security of the Tenant
Premises, exterior doors or ATM machines.
     14. Rights Reserved to Landlord
     Landlord reserves the following rights, each of which Landlord may exercise
without notice to Tenant and without liability to Tenant, and the exercise of
any such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off or abatement of rent or any other claim: (a) to make repairs,
decorations, alterations, additions, or improvements, whether structural or
otherwise, in and about the Building and for such purposes to enter upon the
Premises, temporarily close doors, corridors and other areas in the Building and
interrupt or temporarily suspend services or use of common areas for no longer
than two hours on any regular business day, and Tenant agrees to pay Landlord
for overtime and similar expenses incurred if such work is done other than
during ordinary business hours at Tenant’s request; (b) to retain at all times,
and to use in appropriate instances, keys to all doors within and into the
Premises; (c) to grant to any person or to reserve unto itself the exclusive
right to conduct any business or render any service in the Building; (d) to show
or inspect the Premises at reasonable times and, if vacated or abandoned, to
prepare the Premises for reoccupancy; (e) to install, use and maintain in and
through the Premises pipes, conduits, wires and ducts serving the Building,
provided that such installation, use and maintenance does not unreasonably
interfere with Tenant’s use of the Premises; and (f) to take any other action
which Landlord deems reasonable in connection with the operation, maintenance or
preservation of the Building. Landlord acknowledges that Bank privacy
regulations require the Tenant to restrict access to areas containing
confidential information. Landlord agrees that access to such areas will be
permitted only under the supervision of Tenant’s employees or agents.
     15. Repairs: Return of Premises
     Tenant, at its expense, shall maintain and keep the Premises in good order
and repair at all times during the Term ordinary wear and tear excepted. In
addition, Tenant shall reimburse Landlord for the cost of any repairs to the
Building necessitated by the acts or omissions of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents, to the extent Landlord
is not reimbursed for such costs under its insurance policies. Subject to the
preceding sentence, Landlord shall perform any maintenance or make any repairs
to the Building as Landlord shall desire or deem necessary for the safety,
operation or preservation of the Building, or as Landlord may be required or
requested to do by the Village of Bloomingdale or by or decree of any court or
by any other proper authority.

10



--------------------------------------------------------------------------------



 



     Tenant shall quit and surrender the Premises at the end of the term in good
condition reasonable wear and tear excepted, with all keys thereto, and shall
not make any alterations to the Premises without the written consent of
Landlord; and all alteration which may be made by either party hereto upon the
Premises, except movable furniture and fixtures put in at the expense of the
Tenant including, but not limited to, ATM machines, teller windows, counters,
and kiosks, shall be the property of Landlord, and shall remain upon and be
surrendered with the Premises as a part thereof at the termination of the Lease.
     All fixtures, installations, and personal property belonging to Tenant not
removed from the Premises upon termination of this lease and not removed as
provided in this lease shall be conclusively presumed to have been abandoned by
Tenant and title to those items shall pass to Landlord under this lease as by a
bill of sale.
     16. Use of Premises by Tenant
     1. Tenant shall occupy and use the Premises continuously during the term of
this lease for the following specified purpose and no other: Operation of a bank
branch and related financial services.
     2. Tenant agrees to comply with the following rules and regulations and
with such reasonable modifications thereof and additions thereto as Landlord may
hereafter from time to time make for the Building. Landlord shall not be
responsible for the non-observance by any other tenant of any of said rules and
regulations. These Rules and Regulations include the following:
     a. Tenant, its employees and agents shall not exhibit, sell or offer for
sale on the Premises or in the Building any article or thing except those
articles and things essentially connected with the stated use of the Premises by
Tenant, without the advance consent of Landlord.
     b. Tenant will not make or permit to be made any use of the Premises or any
part thereof which would violate any of the covenants, agreements, terms,
provisions and conditions of this lease or which directly or indirectly is
forbidden by public law, ordinance or governmental regulation or which may be
dangerous to life, limb or property, or which may invalidate or increase the
premium cost of any policy or insurance carried on the Building or covering its
operation, or which will suffer or permit the Premises or any part thereof to be
used in any manner or anything to be brought into or kept therein which, in the
judgment of Landlord, shall in any way impair or tend to impair the character,
reputation or appearance of the Building as a high quality office building, or
which will impair or interfere with or tend to impair or interfere with any of
the services performed by Landlord for the Building.
     c. Tenant shall not advertise the business, profession or activities of
Tenant conducted in the Building in any manner which violates the letter or
spirit of any code of ethics adopted by any recognized association or
organization pertaining to such business, profession or activities, and shall
not use the name of the Building for any purposes other than that of the
business address of the Tenant,

11



--------------------------------------------------------------------------------



 



     d. No additional locks or similar devices shall be attached to any door or
window without Landlord’s prior written consent. Landlord shall provide the
initial door keying and keys. If more than two keys for one door are desired,
Landlord shall provide the same upon payment by Tenant. All keys, identification
badges, and parking permits issued to Tenant must be returned to the Landlord at
the expiration or termination of this lease.
     e. Tenant shall not overload any floor. Landlord may direct the time and
manner of delivery, routing and removal, and the location, of safes and other
heavy articles. Tenant shall pay for a structural engineering study to determine
if and where heavy loads may be placed.
     f. The sidewalks, halls, passages, exits, entrances and stairways shall not
be obstructed by Tenant or used for any purpose other than for ingress to and
egress from its Premises. The halls, passages, exits, entrances, stairways and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business, unless such persons are engaged in illegal activities. No Tenant and
no employees or invitees of any tenants shall go upon the roof of the Building.
     g. Tenant shall see that the doors, and windows, if operable, of the
Premises are closed and securely locked before leaving the Building and shall
observe strict care and caution that all water faucets or water apparatus are
entirely shut off before Tenant or Tenant’s employees leave the Building, and
that all electricity shall likewise be carefully shut off so as to prevent waste
or damage, Tenant shall be responsible for any injuries or losses sustained by
other tenants or occupants of the Building or Landlord as a result of its
failure to comply with these requirements.
     h. Tenant shall give to Landlord a list of any contractors or other persons
prior to such contractors entering the Building for the purpose of performing
work in the Tenant’s Premises on weekends and between the hours of 6:00 p.m. and
8:00 a.m. weekdays. Tenant agrees to provide supervision of such contractors
while they are in the Building or to make arrangements with Landlord to provide
such supervision and pay Landlord charges for such supervision.
     i. Tenant shall not, without Landlord’s prior written consent, place or
allow anything to be against or near the glass or partitions or doors of the
Premises that may diminish the light in, or be unsightly from, halls or
corridors of the Building. Additionally, Tenant shall keep convectors fully
accessible to maintenance, free from obstruction of any kind, and in such a
manner to allow for immediate access for all required maintenance and service.
     3. Landlord shall not be liable in any way for any damage caused by the
nonobservance by any other tenant of the Building of any similar covenant
contained in paragraph 2 of this section or of any rules and regulations made by
Landlord.

12



--------------------------------------------------------------------------------



 



     17. Untenantability; Landlord’s Insurance
     1. a. In the event (i) the Premises are rendered wholly untenantable by
fire or other casualty and Landlord decides not to restore or repair the same or
(ii) the Building is so damaged by fire or other casualty that Landlord decides
to demolish, rebuild, or rehabilitate the same Landlord shall provide notice of
time estimated for repairs within forty-five (45) days after said Premises or
Building are deemed by Landlord to be untenantable. If substantial completion of
the repairs are to take longer than 225 days after notice of untenantability for
the Building or longer than 180 days after notice of untenantability for the
Premises, then either party can terminate this Lease with forty-five (45) days
written notice. In all instances, rent shall be apportioned on a per diem basis
and paid to the date of such casualty.
          b. In the event the Premises are rendered wholly untenantable by fire
or other casualty and Landlord decides to rebuild and restore the same, this
lease shall not terminate and Landlord shall repair and restore the Premises at
Landlord’s expense and with due diligence, subject, however, to (I) reasonable
delays for insurance adjustments and (ii) delays caused by forces beyond
Landlord’s control. Rent shall abate on a per diem basis during the period of
reconstruction and repair.
     2. In the event the Premises are partially damaged by fire or other
casualty but are not rendered wholly untenantable, Landlord shall, except during
the last year of the term of this lease, proceed with all due diligence to
repair and restore the Premises, subject, however, to (a) reasonable delays for
insurance adjustments and (b) delays caused by forces beyond Landlord’s control.
Rent shall abate in proportion to the nonusability of the Premises during the
period while repairs are in progress. If the Premises are made partially
untenantable as stated above during the last year of the term, Landlord may
terminate this lease as of the date of the fire or other casualty by giving
written notice to Tenant within ninety (90) days after the date of fire or other
casualty, in which event rent shall be apportioned on a per diem basis and paid
to the date of fire or other casualty.
     3. Notwithstanding any provision of this lease to the contrary, in the
event the Premises or the Building are damaged by fire or other casualty
resulting from Tenant’s act or neglect, Landlord shall have no obligation to
rebuild or restore the Building or the Premises or any part thereof and Tenant
shall not be released from any of its obligations under this lease.
     18. Condemnation
     1. If the Building or any portion of the Building that includes a
substantial part of the Premises or that is necessary to the economical
operation of the Building shall be taken or condemned by any competent authority
for any public or quasi-public use or purpose, the term of this lease and the
term and estate hereby granted shall end upon, and not before, the date when the
possession of the part so taken shall be required for such use or purpose and
current rent shall be apportioned as of the date of termination. Tenant shall
have no right to any apportionment of or share in any condemnation award or
judgment for damages made for the taking of any part of the Premises, Building,
or surrounding real estate, including access rights, to the site located at 234
West Lake Street, Bloomingdale, Illinois.

13



--------------------------------------------------------------------------------



 



     2. If any condemnation proceeding shall be instituted in which it is sought
to take or damage any part of the Building or the land under it that does not
include a substantial part of the Premises or that does not prevent the
economical operation of the Building, or if the grade of any street or alley
adjacent to the Building is changed by any competent authority and such partial
taking or change of grade makes it necessary or desirable to remodel the
Building, Landlord shall have the right to cancel this lease upon written notice
given not less than 120 days prior to the date of cancellation designated in the
notice. No money or other consideration shall be payable by Landlord to Tenant
for the right of cancellation, and Tenant shall have no right to share in any
condemnation award, whether preliminary or final, or in any judgment for damages
caused by the partial condemnation taking, temporary easement or the change of
grade.
     19. Rights and Remedies
     1. All rights and remedies of Landlord enumerated in this lease shall be
cumulative, and none shall exclude any other right allowed by law.
     2. If any voluntary or involuntary proceedings are filed by or against
Tenant or any guarantor of this Lease under any bankruptcy, insolvency or
similar laws or Tenant makes an assignment for the benefit of its creditors, or
a trustee or receiver is appointed for Tenant, and, in the case of an
involuntary petition or proceeding, the petition or proceeding is not dismissed
within 30 days from the date it is filed, Landlord may elect to terminate this
lease.
     3. If Tenant defaults in the payment of rent and that default continues for
30 or more days after the same is due and payable, or if Tenant defaults in the
prompt and full performance of any other provision of this lease and Tenant does
not cure the default within 30 days after written demand by Landlord that the
default be cured (unless the default involves a hazardous condition, which shall
be cured forthwith upon Landlord’s demand) Landlord may elect to immediately
terminate this lease.
     4. Upon termination of this lease, whether by lapse of time or otherwise,
or upon any termination of Tenant’s right to possession without termination of
this lease, Tenant shall surrender possession and vacate the Premises
immediately and deliver possession to the Landlord. Tenant by this lease grants
to Landlord the right to enter and repossess the Premises and to expel Tenant
and all occupants and to remove any and all property therefrom, without being
deemed in any manner guilty of trespass and without relinquishing Landlord’s
rights to rent or any other right given to Landlord hereunder or by operation of
law.
     5. a. If Landlord elects to terminate the lease, Tenant shall pay forthwith
to Landlord, on demand, not as a penalty but as consideration for the loss of
Landlord’s bargain, and as for liquidated and final damages, an accelerated lump
sum amount equal to the amount by which Landlord’s estimate of the aggregate
amount of Rent owing from the date of such termination through the Expiration
Date plus Landlord’s estimate of the aggregate expenses of reletting the
Premises., both discounted to present value of the rate of five percent per
annum.

14



--------------------------------------------------------------------------------



 



          b. Upon termination of the lease, Landlord may relet the Premises or
any part of the Premises for the account of Tenant to any party, other than
Tenant for that rent, for such time and upon such terms as Landlord shall
determine. Landlord shall not be required to accept any tenant offered by Tenant
or to observe any instructions given by Tenant about such reletting. In any
case, Landlord may make repairs, alterations, and additions in or to the
Premises and redecorate the Premises to the extent deemed by Landlord necessary
or desirable. Tenant shall, upon demand, pay the cost, together with Landlord’s
expenses, of the reletting. If the consideration collected by Landlord upon any
reletting of the Premises for Tenant’s account is not sufficient to pay monthly
the full amount of the base rent and additional rent reserved in this lease,
together with, over the term of such new lease, the costs of alterations and
Landlord’s other costs and expenses of regaining possession and reletting the
Premises, Tenant shall pay to Landlord the amount of each monthly deficiency
upon demand.
     6. The prevailing party in any lawsuit brought to enforce the terms of this
Lease shall be entitled to recover from the losing party all reasonable
collection costs, expenses including costs of suit and for reasonable attorneys’
fees incurred in enforcing the covenants and agreements of this Lease Agreement
     7. All property removed from the Premises by Landlord pursuant to the
authority of the lease or of law, to which Tenant is or may be entitled, may be
removed and stored by Landlord at Tenant’s risk and expense. Landlord shall in
no event be responsible for the safekeeping of that property. Tenant shall pay
to Landlord, all expenses (including labor), incurred in the removal and all
storage of the property as long as the same shall be in Landlord’s possession or
under the Landlord’s control. Any property of Tenant not removed from the
Premises or retaken from storage by Tenant within ten 10 days after the end of
the term shall be conclusively presumed to have been abandoned by Tenant
     8. If Tenant violates any of the terms and provisions of this lease or
defaults in any of its obligations, other than the payment of rent or other sums
payable, such violation may be restrained or such obligation may be enforced by
injunction or other equitable action.
     9. No waiver by Landlord of any default of Tenant shall be implied to
affect, and no express waiver shall affect, any default other than the default
specified in such waiver and that only for the time and to the extent stated.
     10. No receipt of money by Landlord from Tenant after the termination of
this lease, the service of any notice, the commencement of any suit, or final
judgment for possession shall reinstate, continue, or extend the term of this
lease or affect any notice, demand, suit, or judgment.
     20. Holding Over
     If Tenant retains possession of any part of the Premises after the
termination of this lease by lapse of time or otherwise, Tenant shall pay
Landlord, in order to compensate Landlord for Tenant’s wrongful withholding of
possession for the time Tenant remains in possession, for and during such time
as Tenant remains in possession, an amount calculated at 200% of the base rent
in

15



--------------------------------------------------------------------------------



 



effect immediately prior to such termination, plus any additional rent
determined to be due pursuant hereto plus all damages, whether direct or
consequential, sustained by Landlord by reason of Tenant’s wrongful retention of
possession unless Landlord makes the election provided for in the following
sentence. The provisions of this paragraph shall not constitute a waiver of
Landlord’s rights of reentry or of any other right or remedy provided in this
lease or at law.
     21. Landlord’s Title
     Landlord’s title is and always shall be paramount to the title of Tenant.
Nothing herein contained shall empower Tenant to do any act that can, shall, or
may encumber Landlord’s title.
     22. Tenant’s Quiet Enjoyment
     As long as Tenant shall observe and perform its covenants and agreements
under this lease, Tenant shall, at all times during the lease term, peacefully
and quietly have and enjoy possession of the Premises without any encumbrance or
hindrance by, from, or through Landlord, subject to the provisions of this lease
relating to the subordination of this lease.
     23. Assignment and Subletting
     Tenant shall have the right to sublease or assign the Premises only with
Landlord’s prior written consent which shall not be unreasonably withheld.
     Notwithstanding this, Tenant shall not (1) mortgage this Lease or any
interest under this lease; (2) suffer to occur or permit to exist any lien on
Tenant’s or Landlords’ interest, voluntarily, involuntarily, or by operation of
law.
     24. Waiver of Claims and Subrogation
     1. To the extent permitted by law, Tenant waives and releases Landlord and
Landlord’s contractors, agents, and employees from all claims for damage to
person or property sustained by Tenant or any occupant of the Building or
Premises relating to (a) the Building or Premises or any part of either or any
equipment or appurtenance becoming out of repair; or (b) any accident in or
about the Building; or (c) directly or indirectly, any act or neglect of any
tenant or occupant of the Building or of any person, including Landlord and
Landlord’s agents, servants, guests, and invitees, except those claims for
damages resulting from the gross negligence or willful misconduct of the
Landlord, Landlord’s contractors, agents, and employees.
     This section shall apply especially, but not exclusively, to damage caused
by the flooding of basements or other subsurface areas, sprinkling devices,
air-conditioning apparatus, water, snow, frost, steam, excessive heat or cold,
falling plaster, broken glass, sewage, gas, odors or noise, or the bursting or
leaking of pipes or plumbing fixtures, and shall apply equally whether the
damage results from the negligence of the Landlord or its contractors, agents,
or employees, or of other tenants of the Building or of any other person.

16



--------------------------------------------------------------------------------



 



     2. If any damage to the Premises or to any equipment or appurtenance
thereto or to Landlord or to other tenants in the Building, results from any
act, omission, or neglect of Tenant or of Tenant’s agents, Landlord may, repair
that damage and Tenant shall, upon demand by Landlord, reimburse Landlord
immediately for the total cost of those repairs in excess of the amount, if any,
paid to Landlord under insurance, if any, covering these damages.
     3. All property situated in the Building or the Premises and belonging to
Tenant, its agents, contractors, employees, or invitees or any occupant of the
Premises shall be situated there at the risk of Tenant or such other person
only, and Landlord shall not be liable for damage, theft, misappropriation, or
loss of that property.
     4. To the extent that Tenant carries hazard insurance on any of its
property in the Premises, each policy of insurance shall contain a provision
waiving subrogation against Landlord.
     5. Tenant shall indemnify, defend, and hold harmless Landlord, Landlord’s
agents, their members, employees, and contractors against any claims, liability,
and costs (including, but not limited to, reasonable attorneys’ fees and costs)
by any third party for injury to any person or damage to or loss or theft of any
property occurring in or on the project or arising from the use of the Premises
or parking lot or from any other act or omission of Tenant or any of the
Tenant’s employees, agents, customers, invitees, or contractors whether known or
unknown that Tenant may have or hereafter acquire.
     26. Estoppel Certificate
     Tenant agrees that, from time to time upon not less than ten (10) days
prior notice by Landlord, Tenant will deliver to Landlord or to such other
person or persons as Landlord shall designate in such notice, a statement in
writing certifying (1) that this lease is unmodified and in full force and
effect and contains the full agreement between the parties (or, if there have
been modifications or additional agreements, that the lease is in full force and
effect as modified and identifying the modifications thereof or additional
agreements); (2) the dates to which the base rent, additional rent, and other
charges due under this lease have been paid; and (3) that, insofar as Tenant
knows, Landlord is not in default under any provision of this lease and has
performed all of the obligations to be performed by Landlord to date (or, if
Tenant has knowledge of any default by Landlord or of any unperformed
obligations by Landlord, a statement of the nature thereof).
     27. Notices, Demands, and Submissions
     All notices or other communications required under this lease shall, unless
otherwise expressly provided, be in writing and shall be deemed properly served,
given, and received if mailed, certified mail, return receipt requested, to the
parties at their respective business addresses effective upon mailing, or as
either party may otherwise direct in writing to the other party from time to
time:

17



--------------------------------------------------------------------------------



 



     
LANDLORD
  TENANT
 
   
L.F.A.J.J. Partners, LLC
 
 
234 West Lake Street
   
Bloomingdale, Illinois 60108
 
 
 
   
ATTN: Mr. Franco Coladipietro
  ATTN:
 
   
With a copy to:
  With a copy to:
 
   
Scott D. Verhey, Esq.
 
 
Law Offices of Scott D. Verhey
   
734 North Wells Street
   
Chicago, Illinois 60610
   

     28. Parking by Tenant
     Tenant shall have access to parking in lots controlled by the Landlord and
Tenant agrees to follow all rules and regulations and shall obtain appropriate
automobile liability insurance as set forth in this Lease Agreement. The Tenant
shall have 10 reserved spaces in the parking lot, and the Building shall have 2
designated handicapped parking spaces, as shown on the Site Plan as attached
Exhibit “B”.
     29. Covenants and Conditions
     All of the covenants of Tenant under this lease shall be deemed and
construed to be “Conditions” if the Landlord so elects as well as “Covenants” as
though the words specifically expressing or importing covenants and conditions
were used in each separate instance.
     30. Lease Modifications; Attachments; Insertions and Riders
     All negotiations, considerations, representations, and understandings
between Landlord and Tenant are incorporated in this lease and may be modified
or altered only by an agreement in writing between Landlord and Tenant.
Provisions typed on the back of this lease and signed by Landlord and Tenant and
all riders attached to this lease and signed by Landlord and Tenant are now a
part of this lease as though inserted at length in this lease.
     31. Successors and Assigns
     Subject to the limitations of the following sentence, each provision of
this lease shall bind, extend to, and inure to the benefit of Landlord and
Tenant and their respective heirs, administrators, devisees, legal
representatives, successors, and assigns. The above notwithstanding, this lease
shall not inure to the benefit of any assignee, heir, administrator, devisee,
legal representative, transferee, or successor of Tenant except upon the prior
written consent or election of Landlord.

18



--------------------------------------------------------------------------------



 



     32. General Provisions
     1. Nothing contained in this lease shall be deemed or construed by the
parties to this lease, or by any third party, to create the relationship of
principal and agent, partnership, joint venture, or any association between
Landlord and Tenant.
     2. The various rights and remedies contained in this lease are reserved to
each of the parties and shall not be considered as exclusive of any other right
or remedy of such party, but shall be construed as cumulative and shall be in
addition to every other remedy now or in the future existing at law, in equity,
or by statute. No delay or omission of the right to exercise any power by either
party shall impair that right or power, nor shall any delay or omission be
construed as a waiver of any default or as acquiescence therein. One or more
waivers of any covenant, agreement, term, or condition of this lease by either
party shall not be construed by the other party as a waiver of a subsequent
breach of the same covenant, agreement, term, or condition. The consent or
approval by either party to or of any act by the other party of a nature
requiring consent or approval shall not be deemed to waive, or render
unnecessary, consent to or approval of any subsequent act. All of these rights
and remedies may be exercised concurrently and whenever and as often as deemed
desirable.
     3. The invalidity or unenforceability of any provision of this lease shall
not affect or impair any other provision.
     4. The laws of the State of Illinois shall govern the validity,
performance, and enforcement of this lease.
     5. The headings contained in this lease are for convenience only and shall
not be used to define, explain, modify, or aid in the interpretation or
construction of the contents.
     33. Compliance with Laws
     Tenant shall comply with all applicable governmental laws, ordinances,
codes, rules, and regulations and applicable orders and directions of public
officers thereunder, with all applicable Board of Fire Insurance Underwriters
regulations and other requirements, and with all notices from any ground
Landlord respecting all matters of occupancy, condition, or maintenance of the
Premises, whether any of the foregoing shall be directed to Tenant or Landlord.
Tenant shall not make or permit any use of the Premises or the Building, or do
or permit to be done anything in or on the Premises or the Building, or bring or
keep anything in the Premises or the Building, that directly or indirectly is
forbidden by any of the foregoing or that may be dangerous to persons or
property, or that may invalidate or increase the rate of insurance on the
Building or its appurtenances, contents, or operations or that may cause a
default by Landlord under any mortgage or ground lease. Tenant shall procure and
maintain all licenses and permits legally necessary for the operation of
Tenant’s business and allow Landlord to inspect them upon reasonable prior
request.

19



--------------------------------------------------------------------------------



 



     34. Force Majeure
     Any prevention, delay or stoppage of work or services to be performed by
Landlord, Landlord’s agents, or Tenant which is due to strikes, labor disputes,
inability to obtain labor, materials, equipment or reasonable substitutes
therefor, acts of God, governmental restrictions or regulations or controls,
judicial orders, enemy or hostile government actions, civil commotion, fire or
other casualty, or other causes beyond the reasonable control of the party
obligated to perform hereunder, shall excuse performance of the work by that
party for a period equal to the duration of that prevention, delay or stoppage.
Nothing in this Section shall excuse or delay Tenant’s obligation to pay Rent or
other charges under this Lease.
     35. Special Environmental Provisions
     Tenant shall not, without the prior written consent of Landlord, cause or
permit any Hazardous Substances to be brought or remain on, kept, used,
discharged, leaked, or emitted in or about, or treated at the Premises or the
Building. As used in this lease, “Hazardous Substances” means any hazardous,
etiological, toxic, or radioactive substance, material, matter, or waste that is
or becomes during the lease term regulated by any applicable federal, state, or
local law, ordinance, order, rule, regulation, code, or any governmental
restriction or requirement.
     In addition to, and in no way limiting, Tenant’s duties and obligations as
set forth in this lease, should Tenant breach any of its duties and obligations
as set forth in this section, or if the presence of any Hazardous Substances on
the Premises or the Building results in contamination of the Premises or the
Building, any property other than the Building, the atmosphere, or any water or
waterway (including groundwater), or if contamination of the Premises or the
Building by any Hazardous Substances otherwise occurs for which Tenant is
otherwise legally liable to Landlord for damages resulting therefrom, Tenant
shall indemnify, hold harmless, and, at Landlord’s option, defend Landlord and
its contractors, agents, employees, partners, officers, directors, and
mortgagees, if any, from any and all claims, demands, damages, expenses, fees,
costs, fines, penalties, suits, proceedings, actions, causes of action, and
losses of any and every kind and nature, including, without limitation,
diminution in value of the Premises and the Building, damages for the loss or
restriction on use of the rentable or usable space or of any amenity of the
Premises or the Building, damages arising from any adverse impact on marketing
space in the Building, and sums paid in settlement of claims and for attorneys’
fees, consultants’ fees, and experts’ fees that may arise during or after the
lease term or any extension of that term as a result of that contamination. This
includes, without limitation, costs and expenses incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of the presence of Hazardous Substances on or
about the Premises or the Building, or because of the presence of Hazardous
Substances anywhere else that came or otherwise emanated from Tenant or the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Substances on or about the Premises or the Building caused or permitted by
Tenant results in any contamination of the Premises or the Building, Tenant

20



--------------------------------------------------------------------------------



 



shall, at its sole expense, promptly take all actions and expense as are
necessary to return the Premises and the Building to the condition existing
prior to the introduction of any Hazardous Substances to the Premises or the
Building; provided, however, that Landlord’s written approval of these actions
shall first be obtained.
     36. Real Estate Brokers
     Tenant warrants and represents that it has dealt with no real estate broker
or agents in connection with this lease or its negotiations. Tenant warrants and
represents that no broker or agent negotiated this lease or is entitled to any
commission, fee or compensation in connection with this lease or its
negotiation. Tenant agrees to indemnify, defend and hold Landlord free and
harmless from and against all costs, expense, claim, or liability (including
costs of suit and reasonable attorneys’ fees) for any compensation, commission
or fee claimed by any real estate broker or agent claiming to have caused this
transaction, including any future expansion of space, extension of lease or any
other lease agreement between the Landlord and the Tenant or any related entity
of the Tenant.
     37. Exclusivity
     Landlord agrees that, during the term of this Lease, and any renewal term
of the Lease, it will not lease space in the Building to any tenant operating a
bank, mortgage company, financial services company or any other entity whose
business competes with the business of the Tenant.
     IN WITNESS WHEREOF, the parties hereto have caused their corporate names
and seals to be affixed hereon by their respective authorized officers the day
and year first above written

              L.F.A.J.J. Partners, LLC   Royal American Bank
 
            /s/ Franco A. Coladipietro   /s/ Robert C. Fliss      
By:
  Franco A. Coladipietro   By:   Robert C. Fliss
Its:
  Managing Member   Its:   Senior Vice President

21